Judgment of the Supreme Court, Kings County, rendered June 21,1968 upon resentence, affirmed. The order of said court dated November 24, 1967 was reviewed on this appeal. In our opinion, the Criminal Term did not abuse its discretion in denying appellant’s application to withdraw his guilty plea. On the record before it and upon the testimony at the hearing, the court was warranted in finding (1) that there was no substance to appellant’s *675belated protestations of innocence, he having knowingly and voluntarily admitted his guilt, and (2) that his guilty plea was not the product of coercion or misunderstanding. We find no merit to appellant’s claims as respects the alleged violation of the attorney-client privilege. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.